[Cite as Moore v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-1860.]

                                                       Court of Claims of Ohio
                                                                                  The Ohio Judicial Center
                                                                          65 South Front Street, Third Floor
                                                                                     Columbus, OH 43215
                                                                           614.387.9800 or 1.800.824.8263
                                                                                      www.cco.state.oh.us




PAUL JOSETH MOORE                                         OHIO DEPARTMENT OF
                                                          REHABILITATION AND
       Plaintiff                                          CORRECTION

       v.                                                          Defendant
[Cite as Moore v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-1860.]
Case No. 2009-09264

Judge Joseph T. Clark
Magistrate Lewis F. Pettigrew

JUDGMENT ENTRY




        {¶ 1} On February 15, 2011, the magistrate issued a decision recommending
that plaintiff’s case be dismissed without prejudice pursuant to Civ.R. 41(B)(1).
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” No objections were filed.
        {¶ 3} The court determines that there is no error of law or other defect evident
on the face of the magistrate’s decision. Therefore, the court adopts the magistrate’s
decision and recommendation as its own.                   Plaintiff’s case is DISMISSED without
prejudice pursuant to Civ.R. 41(B)(1). Court costs are assessed against plaintiff. The
clerk shall serve upon all parties notice of this judgment and its date of entry upon the
journal.



                                                  _____________________________________
                                                  JOSEPH T. CLARK
                                                  Judge
cc:


Steven C. McGann                                         Paul Joseth Moore
Assistant Attorney General                               Franklin County Jail
150 East Gay Street, 18th Floor                          370 South Front Street
Columbus, Ohio 43215-3130                                Columbus, Ohio 43215
RCV/cmd/Filed March 31, 2011/3To S.C. reporter April 12, 2011